Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of 62/259,384 11/24/2015 and claims benefit of 62/196,805 with a filing date 07/24/2015.
2.	Amendment of claims 1 and 31-32, cancelation of claims 2, 7-24 and 34 in the amendment filed on 1/20/2021 is acknowledged. Claims 1, 3-6, 25-33 and 35-36 are pending in the application. 
Reasons for Allowance
3.	Since claims 23-24 and 34 have been canceled, therefore the rejection of claims 23-24 and 34 under 35 U.S.C. 112(b) has been obviated herein.
4.	 Since Jensen et al. in view of Raymond et al. do not disclose the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 1, 3-6, 25-33 and 35-36 under 35 U.S.C. 103 (a) over Jensen et al. in view of Raymond et al.  has been overcome in the amendment filed on 1/20/2021. Since claims 11, 23-24 and 34 have been canceled , therefore the rejection of claims 11, 23-24 and 34 under 35 U.S.C. 103 (a) has been obviated herein.
5. 	Claims 1, 3-6, 25-33 and 35-36 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compound/composition has not been found. Claims 1, 3-6, 25-33 and 35-36 are allowed. 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 17, 2021